              UNITED STATES DISTRICT COURT
             EASTERN DISTRICT OF WISCONSIN

K.B., by his mother, Nakreisha McFarland,
and NAKREISHA MCFARLAND,

                     Plaintiffs,                     Case No. 19-CV-28-JPS

v.

RACINE UNIFIED SCHOOL                                             ORDER
DISTRICT,

                     Defendant.


       The caption of this case originally suggested that there was one

plaintiff, K.B., a minor child who was being represented by his mother,

Nakreisha McFarland (“McFarland”). This is not correct. McFarland

attempts to raise claims on K.B.’s behalf under the Individuals with

Disabilities Education Act (“IDEA”), 20 U.S.C. § 1400 et seq., as well as her

own claims under the IDEA. (Docket #1). Though this action was filed by

counsel, he soon withdrew from representing K.B. and McFarland. (Docket

#2 and #8). Plaintiffs have not secured the services of another attorney in

the ten months since their prior attorney withdrew. Defendant Racine

Unified School District (the “District”) has now moved for summary

judgment with respect to all of the claims presented, (Docket #29), and

Plaintiffs also seek summary judgment as part of their opposition to the

District’s motion, (Docket #46).

       Before delving into the motions, the Court begins with a bit of

background on the IDEA:

              The IDEA (and predecessor statutes) created a federal
       grant program to assist state and local agencies in educating
      disabled children. To receive funds, states must provide the
      children with the opportunity for a “free appropriate public
      education,” or—because the situation calls out for another
      acronym—a FAPE. Each student must be offered special
      education and related services under an [individualized
      education program (“IEP”)]. In Board of Education v. Rowley,
      458 U.S. 176, 102 S.Ct. 3034, 73 L.Ed.2d 690 (1982), the court
      set out a method for determining whether a school district has
      provided a FAPE: courts must ask whether the IEP is
      reasonably calculated to enable the child to receive an
      educational benefit and whether the district complied with
      the proper procedures for drafting the IEP.

Evanston Comm. Consolidated Sch. Dist. No. 65 v. Michael M., 356 F.3d 798,

801–02 (7th Cir. 2004). Though the parties have invoked Rule 56 in seeking

summary judgment, the Evanston court explains that the usual summary

judgment procedure is not applicable here:

              In Heather S. v. State of Wisconsin, 125 F.3d 1045, 1052
      (7th Cir. 1997), we discussed guidelines for district courts
      considering IDEA cases and noted that the standard of review
      “differs from that governing the typical review of summary
      judgment.” The IDEA says that the district court “shall
      receive the records of the administrative proceedings, shall
      hear additional evidence at the request of a party, and, basing
      its decision on the preponderance of the evidence, shall grant
      such relief as the court determines is appropriate.” 20 U.S.C.
      § 1415(e)(2). So the court can take new evidence in addition to
      receiving and reviewing the administrative record. But when
      no new evidence is offered—as here—the cases are decided
      on summary judgment, which is the procedural vehicle for
      asking the judge to decide the case on the basis of the
      administrative record. Hunger v. Leininger, 15 F.3d 664 (7th
      Cir. 1994). Even though it is grounded on an administrative
      record, the decision must be based on a preponderance of the
      evidence, and the person challenging the decision of the
      agency bears the burden of proof. The district court must give
      “due weight” to the results of the administrative proceedings
      and must not substitute its “notions of sound educational


                                Page 2 of 7
       policy” for those of the school district. Heather S., 125 F.3d at
       1053 (quoting Rowley). As Rowley pointed out, courts lack the
       specialized knowledge to resolve issues of educational policy.
       Once the school district has met the Rowley requirements, it
       has done enough. School districts are not required to do more
       than to provide a program reasonably calculated to be of
       educational benefit to the child; they are not required to
       educate the child to his or her highest potential. Bd. of Educ. of
       Murphysboro Cmty. Unit Sch. Dist. No. 186 v. Illinois State Bd. of
       Educ., 41 F.3d 1162 (7th Cir. 1994).

Id. at 802.

       On to a brief recitation of the facts and procedural history of the case.

K.B. is a profoundly disabled child who suffers from a neurological disease

similar to muscular dystrophy. He is wheelchair-bound, uses a gastronomy

tube and a diaper, and has developmental impairments. During the 2017-

18 school year, he attended school in the District. The District implemented

no less than five IEPs to help provide K.B. with an appropriate education.

These plans offered many different types of assistance, including increased

requirements for staff training in dealing with K.B.’s needs, therapy,

community experiences, and one-on-one supervision throughout the

school day.

       Plaintiffs, unsatisfied with the District’s efforts, filed an action in

state court in September 2018 seeking a due process hearing pursuant to

Wisconsin statutory law, and alleging that the District violated the IDEA.

Plaintiffs claimed that the District denied K.B. a FAPE by providing

substandard care and educational services. They also argued that the

District failed to appropriately communicate with McFarland about how

K.B.’s needs were being addressed. On December 3, 2018, the hearing

officer dismissed Plaintiffs’ claims, finding no violations of the IDEA.



                                  Page 3 of 7
(Docket #1-1). On January 4, 2019, Plaintiffs filed the instant action, which

functions as an appeal of that dismissal.

       The Court now turns to an assessment of the parties’ motions,

beginning with the District’s motion. The District argues, and the Court

agrees, that all of K.B.’s claims, which form the bulk of Plaintiffs’ case, must

be dismissed without consideration of their merits. A nonlawyer is

prohibited from representing another person in court proceedings, even as

between a parent and their minor child. Foster v. Bd. of Educ. of City of Chi.,

611 F. App’x 874, 877 (7th Cir. 2015) (stating proposition in the context of

an IDEA case). Plaintiffs no longer have legal representation, and

McFarland cannot represent her son on her own. K.B.’s claims must be

dismissed without prejudice.

       While most of the IDEA’s protections focus on children, the parents

of an affected child are afforded certain limited procedural rights. Stanek v.

St. Charles Comm. Unit Sch. Dist. No. 303, 783 F.3d 634, 642 (7th Cir. 2015); 20

U.S.C. § 1415(a) & (b). As they argued in the due process action, Plaintiffs

here contend that the District “denied K.B. a [FAPE] through procedural

violations, including a failure to communicate with his parents.” (Docket #1

at 3). This rather non-specific statement was not much clarified in

McFarland’s discovery responses, wherein she complained of the

following:

       Did not participate in any training with staff – wasn’t
       allowed[;]
       No fair mediation process[;]
       Only discuss doctor notes, letters but never implemented in
       his IEP’s[;]
       Dur Process wasn’t done correctly[;] [and]
       No (IEE) Independent Education Evaluation[.]


                                  Page 4 of 7
(Docket #33-4 at 4). Plaintiffs’ legal brief is of no help either, as it does not

contain any legal argument discussing whether these alleged deficiencies

violated McFarland’s IDEA rights. See generally (Docket #46). It merely

relates McFarland’s amorphous belief that the District “never gave me the

opportunity to participate in the decision-making process regarding the

provision of FAPE which caused a deprivation of [K.B.’s] education

benefit.” Id. at 5.

       Without meaningful argument from Plaintiff to the contrary, the

Court agrees with the District that McFarland was afforded adequate

process which complied with the IDEA. Or, more accurately, McFarland

has not carried her burden to establish that the hearing officer’s decision on

this point should be overturned. Department of Education regulations

provide that McFarland may sustain a claim for a violation of her IDEA

procedural rights only if the District “[s]ignificantly impeded [her]

opportunity to participate in the decision-making process regarding the

provision of a FAPE[.]” 34 C.F.R. 300.513(a)(2)(ii).

       The undisputed evidence establishes that McFarland did have the

requisite “active and meaningful role in the development or modification

of [K.B.’s] IEP.” Bd. of Educ. of Twp. High Sch. Dist. No. 211 v. Ross, 486 F.3d

267, 274 (7th Cir. 2007). She participated in every one of the IEP meetings,

during which some of her recommendations were adopted, and she admits

that she generally had good communication with school staff. To the extent

McFarland complains that the District did not indulge every one of her

requests in the IEP development process, the IDEA does not require such

deference to parents. Brad K. v. Bd. of Educ. of City of Chi., 787 F. Supp. 2d

734, 744 (N.D. Ill. 2011) (“The key in the IDEA ‘procedural violation’ cases

centers on the loss of educational opportunity or the loss of an opportunity


                                  Page 5 of 7
to participate in the process, neither of which is the case here. The IEP does

not need to conform to the parents’ wishes in order to be deemed sufficient

or appropriate.”) (citations omitted) (quoting the hearing officer’s decision

underlying the district court case); see also (Docket #1-1 at 6) (hearing

officer’s decision discussing McFarland’s procedural violation claim).

McFarland’s claims will be dismissed with prejudice.

        In light of the foregoing, the Court must grant the District’s motion,

uphold the hearing officer’s decision below, and dismiss all of Plaintiffs’

claims. This ruling moots Plaintiffs’ own motion for summary judgment.

The court will also grant the District’s motion to restrict certain evidence it

presented in conjunction with its motion for summary judgment. (Docket

#56).

        Accordingly,

        IT IS ORDERED that Defendant’s motion for summary judgment

(Docket #29) be and the same is hereby GRANTED;

        IT IS FURTHER ORDERED that Plaintiff K.B.’s claims in this matter

be and the same are hereby DISMISSED without prejudice;

        IT IS FURTHER ORDERED that Plaintiff Nakreisha McFarland’s

claims in this matter be and the same are hereby DISMISSED with

prejudice;

        IT IS FURTHER ORDERED that Plaintiffs’ motion for summary

judgment (Docket #46) be and the same is hereby DENIED as moot;

        IT IS FURTHER ORDERED that Defendant’s motion to restrict

(Docket #56) be and the same is hereby GRANTED; and

        IT IS FURTHER ORDERED that this action be and the same is

hereby DISMISSED.

        The Clerk of the Court is directed to enter judgment accordingly.


                                 Page 6 of 7
Dated at Milwaukee, Wisconsin, this 21st day of November, 2019.

                          BY THE COURT:



                          ____________________________________
                          J. P. Stadtmueller
                          U.S. District Judge




                        Page 7 of 7
